 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AUMINTRIUS DAMOUR GUNN,                            No. 2:21-cv-0600 AC P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    STANTON CORRECTIONAL
      FACILITY, et al.,
15
                         Defendants.
16

17          By an order issued April 8, 2021, plaintiff was directed to file a completed in forma

18   pauperis affidavit and a certified copy of his prison trust account statement or, in the alternative,

19   to pay the filing fee. See ECF No. 3. At that time, plaintiff was cautioned that failure to do so

20   would result in a recommendation that this action be dismissed. See id. The thirty-day period has

21   now expired, and plaintiff has neither filed the required documents or paid the filing fee, nor has

22   plaintiff responded to the court’s order in any way.

23          In accordance with the above, IT IS HEREBY ORDERED that the Clerk of Court is

24   directed to assign a United States District Judge to this case.

25          IT IS FURTHER RECOMMENDED that this action be DISMISSED without prejudice.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                        1
 1   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 2   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 3   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 4   (9th Cir. 1991).
 5   DATED: May 18, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
